Hart, J., (after stating the facts). (1) Counsel for the defendant assigns as error the action of the court with relation to certain remarks of counsel for plaintiff. It appears that a short time before the trial the attorney for the plaintiff went to the scene of the accident and took certain photographs showing the motor car and the push car on the tracks as they were at the time of the accident. The plaintiff was injured on January 14, 1915. During the first part of June he was engaged in sawing down trees for a lumber company. An agent of the defendant made arrangements with the foreman of that company to cause plaintiff to go to work on a very large tree and to allow him to take photographs of the plaintiff while so engaged without the plaintiff being aware of his doing so. The photographs taken by defendant were introduced in evidence and the plaintiff’s counsel proved by Burton that they were taken without his consent or knowledge of what they were to be used for. He testified that the foreman told him to get this big tree out of the way. Counsel for the defendant objected to this testimony. Counsel for the plaintiff stated that he wanted to show that it was a “put-up job.” Counsel for the defendant objected to the remarks of counsel for the plaintiff and asked for a continuance of the cause. Counsel for the plaintiff explained what he meant by the remark, that is, that the defendant had taken snap shots of the plaintiff while at work in helping to cut down a big tree without the knowledge or consent of the plaintiff and that these photographs were taken for the purpose of being used at the trial of the case. The court declined to grant a continuance but stated to the jury that he withdrew from their consideration the remarks of counsel for the plaintiff to the effect that it was a “put-up job,” referring to the photographs. The court then permitted plaintiff to state that these photographs were taken without any knowledge or consent on his part that they were to be used in the trial of the present case. It is not contended that the photographs as taken by the defendant do not correctly represent the plaintiff as he was engaged in helping to cut down the tree and on this account it is contended that the remarks of counsel were prejudicial to the rights of the defendant. If it be conceded that the words “put-up job” as used by counsel for the plaintiff have a meaning of wrongful action on the part of the defendant and thus were calculated to create prejudice against the defendant in the minds of the jury, still the action of the court in excluding these remarks from the jury had the effect to remove this prejudice. The court told the jury not to consider these remarks and only permitted the plaintiff to testify that the photographs were taken without his knowledge or consent that they were to be used in the trial of the instant case. (2) 'Counsel for the defendant also assign as error the action of the court in admitting in evidence a written statement- of the plaintiff. After the plaintiff was injured he was carried to a hospital operated for the benefit of the employees of the defendant and was attended by Doctor Boyd. Doctor Boyd was a witness in the cáse and first testified that the plaintiff stated to him that he was pulled off the motor car by the chain which coupled the push car to it. He testified that the plaintiff had stated to him in substance that the chain dragged him off of the motor car. The doctor took a written statement of the plaintiff, made to him at the time he was brought to the hospital.. The physician asked the plaintiff the following : “State in your own way and for your own benefit just how this happened,” and the plaintiff answered, “I was on the motor car with push car attached to motor car with chain and W. M. Whitworth told me to uncouple the push car from the motor car which I did, when Whit-worth speeded up the motor car and jerked me off the car.” This written statement of plaintiff was desired to be put in evidence 'by his counsel. Counsel for the defendant objected to this unless the statement of Doctor Boyd which was attached to it was also read to the jury. Among other things, the doctor’s statement contained the following : “Burton said when he got the push car loose Whit-worth turned on speed and the chain dragged him off the motor car and ran over him. ” After some controversy between counsel, the court admitted the written statement of the plaintiff and also the statement of Doctor Boyd just referred to. We think an examination of Doctor Boyd’s testimony as a whole shows that the only statement ever made to him was the written one signed by the plaintiff, referred to above. And we think that when the whole record is considered, counsel for the defendant agreed that the written statement of the plaintiff might be read to the jury if at the same time the statement of Doctor Boyd was also read in connection with it. This the court required to be done. Therefore, no error could be predicated upon the court doing something agreed to by counsel for the defendant. (3) It is next insisted that a verdict should have been directed for the defendant. According to the testimony of the defendant, the foreman did not direct plaintiff to pull the pin for the purpose of uncoupling the cars at the time he was injured and did not know that plaintiff was doing so. The foreman testified to such a state of facts and also said that he did not put on the power just before the plaintiff was injured. The foreman also stated that he had directed the plaintiff to stay on the motor car until they got to a place where they wanted to unload the ties but that the plaintiff had got off before that, contrary to his directions. Of course if this testimony was true there was no liability on the part of the defendant; and if it had been undisputed the court should have directed a verdict for the defendant. But the testimony of the foreman is not even fully corroborated by Elmer Sherman, his son-in-law. He corroborated Whitworth to the extent that there was no jolting or jerking of the motor car and also said that the plaintiff stepped off of the motor car himself with his back to the way the motor car was running, and fell on 'his back. On the other hand, however, he testified that the foreman told Burton when they got near the place where they intended to unload the ties, to pull the pin out when he stopped the engine and for the plaintiff to get off and help 'him, Sherman, stop the push car. In this last respect the testimony of Sherman is at variance with that of Whitworth. Whitworth’s whole testimony is flatly contradicted by that of the plaintiff himself. According to the testimony of the plaintiff he stood within two feet of Whitworth and Whitworth, after shutting off the power, directed him to pull the pin before the cars had stopped; that, in compliance with the foreman’s directions, he did so; that the foreman then, without any warning to him, suddenly turned on the power on the motor car causing it to start suddenly with a violent jerk; and that this caused him to be thrown backward and to fall between the cars. According to this testimony, Whitworth, knowing the plaintiff was in a dangerous position, applied the batteries ■of the motor car and this caused it to jerk so violently that Burton fell off of the car. The testimony of the plaintiff is corroborated to a considerable extent by the testimony of the witness Hearn. He was not near enough to hear Whitworth tell plaintiff to pull the pin, but he says he saw Burton sitting about two feet distant from Whitworth on the motor car. He also stated that after the power was shut off of the motor car it started again, almost at once, and that he then saw the push car run over the plaintiff. He contradicts the testimony of Sherman by saying that the latter had his back to the motor car when the accident happened. Thus it will be seen, according to plaintiff’s testimony, that he acted in obedience to a direct command from his foreman, was required to act promptly, and the service required of him was such as to demand his exclusive attention. He had no time for observation or deliberation. Under these circumstances the question of the negligence of the defendant or contributory negligence of the plaintiff were properly jury questions. Counsel for the defendant also assigns as error the action of the court in giving and refusing certain instructions. We do not deem it necessary to,set ou£ these instructions or discuss them in detail. We have carefully read and considered them and are of the opinion that the respective theories of the parties to this law suit were fully and fairly submitted to the jury. (4) We now come to a consideration of what we deem the most serious question in the case, and this is the alleged excessiveness of the verdict. The jury returned a verdict in plaintiff’s favor for $1,500 and it must be conceded that according to the testimony introduced by the defendant that that amount is excessive. We need not set out the evidence on the part of the defendant for the reason that the exeessiveness of the verdict must be tested by the evidence on the part of the plaintiff.’ At the time the plaintiff was injured he was a strong, able-bodied young man twenty-two years of age. When he started to fall from the car he says that he saw that his shoulders or neck were about to fall on the rail and that he threw his hands over on the ties to keep from so falling, knowing that the wheels of the car would sever his ■head from his body; that he fell on the track between the rails and that a cog wheel of the push car pressed down on his hip and dragged him along ten or fifteen feet down the track; and that he lay there about thirty minutes bleeding at the mouth and nose. Another witness testified that blood was coming from his ears when he was picked up. He was carried to a ¡hospital and remained there only a few days hut states that he went home because the physicians there did not seem to be treating him properly; that after he went home he was not able to do any work for two months; that he spat up blood for about three weeks and that his lungs hurt him; that he had to hold his head to one side and could not turn it or straighten it up; that he hurt all of the time and could not rest any for five weeks; and.that he suffered a great deal of pain. He claimed that he was not able to work much but went to work because he did not have any means of support and felt that he had to do what work he could. At the trial of the case he testified that he still suffered pain from the injury; that he still suffers pain in the small of his back when he lays any object down or picks it up; and that he has at times particularly severe pains between his shoulders. Giving to plaintiff’s own testimony its strongest probative force and considering the character and extent of his injuries and the suffering endured by him, we can not say that the verdict of the jury is excessive. It follows that the judgment must be affirmed.